Order filed February 23,
2012
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00051-CR
                                                    __________
 
                            SHARON
LEE CARPENTER, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 35th District Court
                                                           Brown
County, Texas
                                                   Trial
Court Cause No. CR19691
 

 
                                                                     O
R D E R
 
            After
this court issued an opinion affirming the trial court’s judgment, counsel for
Sharon Lee Carpenter notified this court that Carpenter is deceased. 
Carpenter’s death deprives this court of jurisdiction.  See Molitor v. State,
862 S.W.2d 615 (Tex. Crim. App. 1993).  If an appellant in a criminal case dies
after an appeal is perfected but before mandate has issued, the appeal must be
permanently abated.  Tex. R. App. P.
7.1(a)(2).  Accordingly, our former opinion and judgment dated February 9, 2012,
are withdrawn, and this appeal is permanently abated.  
 
February 23,
2012                                                                               PER
CURIAM
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.